PER CURIAM.
In this workers’ compensation case claimant was awarded 20 percent unscheduled disability for a compensable head injury by the referee. The Workers’ Compensation Board reversed the referee’s order and held that claimant was entitled to no permanent disability benefits.
On de novo review we conclude that the referee’s opinion and order is correct. Accordingly, the order of the Workers’ Compensation Board is reversed and the case is remanded for entry of an order affirming the order of the referee.
Reversed and remanded.